Citation Nr: 1441600	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for right foot plantar fasciitis with associated pes planus, rated as 10 percent disabling prior to June 6, 2006, 20 percent from June 6, 2006 to October 29, 2009, 100 percent from October 30 through November 30, 2009, and 20 percent thereafter.
 
2.  Entitlement to an increase rating for left foot plantar fasciitis with associated pes planus, rated as 10 percent disabling prior to June 6, 2006, 20 percent from June 6, 2006 to August 24, 2009, 100 percent from August 25, 2009 through September 30, 2009, and 20 percent thereafter.

3.  Entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1972 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This case was previously before the Board in December 2011 and November 2013, at which time it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's claim for a rating in excess of 20 percent for right and left foot plantar fasciitis was received in March 2006, within one year of the September 2005 rating decision that granted service connection and assigned an initial evaluation of 10 percent.  As the Veteran requested an increased rating, but did not express disagreement with or even reference the September 2005 rating decision, the Board has not construed the claim as a notice of disagreement with the September 2005 rating decision. 

Additionally, in a June 2014 rating decision the Veteran was granted service connection and assigned non-compensable ratings for his right and left plantar fasciitis surgical scars.  Since he has not filed a notice of disagreement regarding that rating decision, those claims are not before the Board.  Moreover, as the Veteran has been separately service connected and rated for this plantar fasciitis surgery scars, the Board need not consider them as part of the Veteran's current appeals for increased ratings for right and left plantar fasciitis with associated pes planus.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in detail below, the matter of unemployability has been raised by the record therefore a TDIU claim has been recognized as part and parcel of the increased rating appeals and is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 6, 2006, the evidence is against a finding that the Veteran's right and left foot plantar fasciitis with associated pes planus was manifested by marked deformity, swelling on use, characteristic callosities, marked pronation, or marked inward displacement, or severe spasm of the tendo Achilles.  

2.  From June 6, 2006 to March 18, 2013, exclusive of the Veteran's temporary total ratings (TTR) following right and left foot surgery, the evidence is against a finding that that the Veteran's right and left foot plantar fasciitis with associated pes planus was manifested by marked deformity, indication of swelling on use, characteristic callosities, marked pronation, or marked inward displacement and severe spasm of the tendo Achilles.  

3.  Beginning March 18, 2013, the evidence indicates that the Veteran's right and left foot plantar fasciitis with associated pes planus manifested with marked pronation, tenderness of the plantar surfaces of the feet, inward displacement, and spasms of the tendo Achillis, and abduction of the Veteran's forefeet that was not improved by orthopedic shoes or appliances.  

CONCLUSIONS OF LAW

1.  Prior to June 6, 2006, the criteria for a rating in excess of 10 percent for the Veteran's right and left plantar fasciitis with associated pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284 (2013).

2.  From June 6, 2006 to March 18, 2013, exclusive of the Veteran's TTR from October 30, 2009 through November 30, 2009 following right foot surgery, and from August 25, 2009 through September 30, 2009 following left foot surgery, the criteria for a rating in excess of 20 percent for right and left plantar fasciitis with associated pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284 (2013).

3.  Beginning March 18, 2013, the criteria for a 50 percent rating for bilateral plantar fasciitis with associated pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in December 2011 and November 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purposes of the December 2011 and November 2013 remands were to obtain outstanding treatment records and provide the Veteran with a VA examination.  In a December 2013 letter, the AOJ requested that the Veteran complete and return a VA Form 21-4142 for each private treatment provider.  The Veteran did not respond to this request but did submit private treatment records.  Additionally, updated VA treatment records have been associated with the claims file and the Veteran was provided a VA examination in February 2014.  As such, the Board finds that there was substantial compliance with the Board's prior remand directives.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In a letters dated in November 2006 and August 2008, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2008 letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA and private treatment records, Social Security Administration (SSA) records, and lay statements are of record.  VA provided the Veteran VA examinations in December 2006 and March 2014.  The examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  Taken together, the Board finds that the VA examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria for Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms warranting different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 5276, a noncompensable evaluation is warranted for pes planus with mild symptoms such as symptoms that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms such as the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet, either bilateral or unilateral.  A 20 percent evaluation is warranted for unilateral severe symptoms, and a 30 percent evaluation is warranted for bilateral severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  

Analysis 

The Veteran asserts that he warrants increased ratings for his right and left foot plantar fasciitis with pes planus.  

The Board notes that a January 2004 SSA disability determination indicated that the Veteran was disabled with a primary diagnosis of disorders of muscle ligament and fascia and a secondary diagnosis of sprains and strains - all types.  However, an April 2005 disability determination noted that it revised the January 2004 determination and that the Veteran was disabled with a primary diagnosis of obesity and other hyper alimentation and a secondary diagnosis of disorders of the muscle, ligament, and fascia.  A subsequent February 2009 SSA decision found that the medical evidence established that the Veteran had the following severe impairments: obesity, bilateral carpal tunnel syndrome (bilateral) status post carpal tunnel release surgeries, plantar fasciitis, and arthritis.

A January 2006 VA treatment record noted that the Veteran was on disability due to foot and hand problems.  A March 2006 treatment record noted that the Veteran had numerous foot problems, including plantar fasciitis, and that he took pain medication and received bilateral foot injections for pain relief.  VA treatment records in June and August 2006 indicated that the Veteran reported no change in his heel pain, but did not want another injection at that time.  He rated his pain as a 6/10 and reported pain on palpitation.  He was fitted for custom arch supports.  An October 2006 treatment record noted that the Veteran received his custom arch supports.  

Private treatment records from Physicians and Surgeons of the Foot, dated May 2006 through October 2006, indicated that the Veteran reported heel pain and tenderness associated with his plantar fasciitis, which was worse in his left foot.  He was treated with extracorporeal shock wave therapy (ESWT), cortisone injections, Tylenol with codeine, stretching, and orthotic insoles.  It was noted that he had received orthotics from the VA, but that they were painful.  

Private treatment records from Drs. Borders and Associates, dated February 2006 through July 2006, noted a diagnosis of plantar fasciitis but did not contain any assessment or treatment notes in this regard.

At his December 2006 VA examination, the Veteran reported that his plantar fasciitis was treated regularly by both a private and VA podiatrist.  He stated that his new inserts caused increased pain and that his cortisone injections had not helped much.  He reported that he received SSA disability due to his feet and that he was unable to walk even a block before his feet became severely painful.  It was noted that his condition was progressively worse and that he had a fair response to his current treatment, which included orthotic inserts and cortisone injections.  He experienced bilateral pain, fatigability, and lack of endurance in his plantar area while standing and walking.  He had no observable swelling, heat, redness, stuffiness, or weakness.  The examiner stated that the Veteran had not had flare-ups, hospitalizations, or surgeries.  There was tenderness to palpation of the heel and plantar fascial insertion, but no painful motion, instability, abnormal weight bearing, hammertoes, rigidus, skin or vascular abnormality, malunion or nonunion of the tarsal or metatarsal, pes cavus, atrophy, or other deformity evident.  Asymptomatic right hallux valgus was observed.  The examiner noted that the Veteran had greater symptomology, pain, in his left foot, and that his gait was antalgic to the left side.  With regard to functional limitations, the examiner noted that the Veteran was unable to stand more than a few minutes or walk more than a few yards.  The Veteran reported that he had experienced foot pain with all his jobs and that his foot condition interfered with his daily activities.  The examiner opined that the Veteran was unemployable for occupations requiring standing and walking for more than 15-20 minutes, but was employable for sedentary occupations.  

VA treatment records for the period of February 2007 through July 2007 indicated that the Veteran received new custom inserts.  A March 2007 VA podiatry record indicated that the Veteran continued to report heel pain despite his orthopedic insert and that conservative treatment options had not been successful.  The podiatrist diagnosed the Veteran with flatfoot deformity with medial talar head deviation, but advised against surgical correction as the Veteran's diabetes impaired his ability to heal.  A July 2007 podiatry record indicated that the Veteran had no change in his heel pain despite his new inserts.  A July 2008 VA treatment record noted that the Veteran continued to have pain and tenderness to palpation in his plantar fascia area, but that his symptoms were improved with inserts.  

In October 2008 correspondences, the Veteran submitted the rating criteria for Diagnostic Codes 5276 with the pronounced deformity 50 percent rating highlighted, stated that he had chronic foot pain for more than 10 years due to his plantar fasciitis, had required three cortisone injections a year, and noted that his private podiatrist had restricted the Veteran's weight bearing activity, and certified that he needed a handicapped parking permit.

Private treatment records from Physicians and Surgeons of the Foot, dated February 2007 through December 2011, indicated that the Veteran continued to have painful heels and that cortisone shots provided limited short-term relief.  As the Veteran had exhausted conservative treatment measures, he underwent a bilateral plantar fasciotomy with help spur excision and modified McBride bunionectomy on his right foot.  It was noted that the Veteran tolerated the surgical procedures very well.  Follow-up treatment records noted that the Veteran reported that he was happy with the surgery and had only slight tenderness over his heels, but noted that it was less than before.  However, he continued to report recurrent heel pain and that his orthotic inserts hurt his arches.  

In a November 2012 letter, Dr. Photos wrote that the Veteran experienced painful ambulation and standing, collapse of the medial arch in stance with subluxation of the posterior tibial tendon bilaterally.  The Veteran was also noted to have heel inversion and bowing of the Achilles tendon bilaterally.  Dr. Photos stated that custom molded inserts and orthopedic footwear had been unsuccessful in alleviating the Veteran's pain.

VA treatment records dated January 2008 through October 2011 indicated that the Veteran had heel pain and pain on palpation, but that his plantar fasciitis was improved by his orthotic inserts.  A November 2012 podiatry record noted that the Veteran was unable to wear his orthotic inserts more than one hour because of pain and noted impressions were taken for new inserts. 

A January 2012 VA examination diagnosed the Veteran with mild post-surgical hallux valgus, plantar fasciitis, and pes planus.  With regard to the Veteran's plantar fasciitis, the examiner noted that the Veteran s post-surgical plantar fasciitis was improved by inserts and was best characterized as moderately serve.  The examiner reported that the Veteran's podiatry records indicated that his symptoms had improved following his bilateral plantar fasciotomy.  The examiner indicated that the Veteran had non-tender well-healed scars with expected sensory changes at the scar, but no post-surgical residuals.  It was further noted that all the scars were non-painful, stable, and that the total area of all related scars was less than 39 square centimeters.  

Upon examination, the Veteran was negative for Morton's neuroma, metatarsalgia, hammertoes, hallux rigidus, arthritis, malunion or nonunion of tarsal or metatarsal bones, weak foot, and pes cavus.  It was noted that the Veteran had not required an assistive device.  With regard to functional impact, the examiner stated that the Veteran had mild pronation, mild depression of the flexible arch with standing bilaterally, and pain with prolonged standing and walking.  The Veteran denied tenderness and spasms.  The examiner characterized the Veteran's pes planus as mild, bilaterally, noting that he had pain on use that was not relieved by arch supports, but no tenderness on manipulation, swelling, characteristic calluses, marked pronation, weight-bearing line over or medial to the great toe, or inward bowing, marked inward displacement, or severe spasm of the Achilles' tendon.  

Private treatment records from Commonwealth Podiatry, dated October 2012 through December 2012, noted that the Veteran continued to experience bilateral heel pain and tenderness to palpation.  With regard to his orthotic inserts, he had intermittent relief; at times, the Veteran wore his inserts with no reported discomfort, and at other times, stated they were uncomfortable and caused increased pain.  A February 2013 treatment record noted that the Veteran had stopped wearing his inserts due to pain, that he rated his foot pain at the end of the day as an 8/10, that he experienced daily foot spasms, and that he had inward bowing of his Achilles tendon.  

In a March 18, 2013 treatment note and corresponding letter, Dr. Rodes, DPM, stated that she had been treating the Veteran for over 6 years for chronic foot pain due to recalcitrant plantar fasciitis bilaterally.  She noted that in August 2009, the Veteran underwent a heel spur excision with plantar fascintomy on his left foot and the same procedure on his right foot in October 2009.  She indicated that since 2010, the Veteran had resumed cortisone injections for his recurrent plantar heel pain despite his surgeries.  She noted that initially post-operatively, he was better but that was most likely due to rest and immobilization because after 6 months his heel pain recurred.  She reported that the Veteran developed ectopic bone formation on his right foot where the heel spur was removed.  She stated that the Veteran still required limited weight bearing due to his foot pain and stated that he could only tolerate standing or walking 15-30 minutes at a time before he needed to rest.  

With regard to treatment, Dr. Rodes reported that the Veteran had 3 cortisone injections per year in each heel for pain relief, took Etodolac twice daily for pain and inflammation, used custom foot orthotics, avoided being bare foot, required diabetic shoes, and needed stretching and strengthening exercises.  She noted that, notwithstanding his orthotics and diabetic shoes, the Veteran still exhibited enough pain to warrant cortisone injections.  She indicated that during his injections she encountered resistance, which represented severe fibrosis reattaching the plantar fascia where it was released as well as the calcification where ectopic bone formed.  She stated that the Veteran had marked pronation, calcaneal valgus deformity, lateral bowing of the Achilles tendon, medial subluxation of the talus, pain on palpation, spasms of the Achilles tendon, and that his gait revealed marked pronation, early heel lift, and abducted forefoot.  She opined that the Veteran's bilateral foot condition was moderate to severe.

VA treatment records dated May 2013 through December 2013 noted that the Veteran continued to report heel pain, tenderness to palpation, and irritation related to his orthotics.  He was treated with Amniofix injections; the Veteran subsequently reported he was happy with the procedure and that it had helped his pain. 

Private treatment records from Commonwealth Podiatry, from September 2013 and December 2013, indicated that the Veteran had recurrent heel pain that was worse in his left foot, bilateral pain on palpitation, inward bowing of his Achilles tendon, and foot spasms, that he received Amniofix injections with temporary improvement, and that his inserts no longer relieved his symptoms.  

A January 2014 podiatry record noted that the Veteran had a long history of plantar fasciitis and was reporting constant bilateral heel pain, which was unchanged from his last Amniofix injection.  The Veteran rated his pain as a 2/10 in his right heel and as a 3/10 in his left heel.  Upon examination, no longitudinal arch pain or pain to palpation was noted.  The podiatrist noted that no more injections were warranted and that the Veteran should continue with a current conservative treatment course of wearing his inserts and stretching throughout the day.

The February 2014 VA examination report indicated that the Veteran experienced pain on use of his feet, pain on manipulation of his feet, and that he had extreme tenderness of the plantar surface of his feet, which was not relieved by orthotics.  He was also noted to have decreased longitudinal arch height on weight bearing, but no marked deformity, weight-bearing line over or medial to the great toe, characteristic calluses, marked pronation, inward bowing of the Achilles' tendon, inward displacement, or severe spasms of the Achilles tendon.  The Veteran reported that he had not used any assistive devices for locomotion.  X-rays of the Veteran's right foot revealed mild pes planus with spurring of the calcaneus.  X-rays of his left foot revealed plantar tendon calcifications from old trauma and very mild pes planus deformity.  With regard to functional impairment, the Veteran reported that he could not stand more than 15-20 minutes.  The examiner noted that the Veteran's history suggested that plantar fasciitis was his most symptomatic foot condition.  In this regard, it was noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammertoe, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, weak foot, or any other foot injuries.  He was diagnosed with bilateral pes planus, mild, flexible, plantar fasciitis, and asymptomatic hallux valgus.  With regard to the Veteran's pes planus, the examiner noted that his condition was best characterized as mild symptoms relieved by built-up shoe or arch support, but pressure from the arch supports caused localized pain.  

Initially, the Board notes that, in addition to right and left foot plantar fasciitis with associated pes planus, the Veteran has been diagnosed with asymptomatic hallux valgus, medial talar head deviation, calcaneal heel spurs, and calcification of the ectopic bone following heel spur removal.  The Court has held that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In the present case, the medical evidence does differentiate between the Veteran's service-connected and non-service connected foot conditions.  As such, only the symptoms associated with the Veteran's plantar fasciitis and pes planus will be considered for rating purposes. 

For the period prior to June 6, 2006, the evidence is against a finding that the Veteran's right and left plantar fasciitis and pes planus warrants a rating in excess of 10 percent.  Although the Veteran had tenderness to palpitation, painful use of his feet, fatigability, only partially relieved by orthotics, the evidence is against a finding that he had marked deformity, indication of swelling on use, characteristic callosities, marked pronation, or marked inward displacement and severe spasm of the tendo Achilles.  

From June 6, 2006 to March 18, 2013, exclusive of a TTR from August 25, 2009 through September 30, 2009 following the Veteran's right foot surgery and from October 30, 2009 through November 30, 2009 for the Veteran's left foot surgery, the evidence is against a finding that the Veteran's right and left plantar fasciitis and pes planus warrants a rating in excess of 20 percent.  Although the Veteran had tenderness to palpitation, painful use of his feet, inward bowing of the Achilles tendons, and fatigability, which were not relieved by orthotics, the evidence is against a finding that he had marked deformity, indication of swelling on use, characteristic callosities, marked pronation, or marked inward displacement and severe spasm of the tendo Achilles.  

Beginning March 18, 2013, affording the Veteran the benefit of the doubt, the evidence supports a finding that the Veteran's right and left plantar fasciitis and pes planus more nearly approximates the criteria for pronounced impairment and therefore warrants a rating of 50 percent for bilateral right and left plantar fasciitis with pes planus.  Specifically, in a March 2013 treatment record and corresponding letter, the Veteran's private podiatrist, Dr. Rodes, indicated that the Veteran had, inter alia, lateral bowing of the Achilles tendon, pain on palpation, spasms of the Achilles tendon, and that his gait revealed marked pronation, early heel lift, and abducted forefoot.  Dr. Rodes' treatment records dated September 2013 through December 2013 also showed that the Veteran had recurrent heel pain that was worse in his left foot, bilateral pain on palpitation, inward bowing of his Achilles tendon, collapse of his medial arch accompanied by inward displacement, a bilaterally pronated gait, and foot spasms.

The Board notes that the rating criteria does not provide a specific Diagnostic Code for plantar fasciitis.  The Board has considered whether the Veteran's right and left foot plantar fasciitis with associated pes planus would be more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013), to include separate ratings for each foot.  

38 U.S.C.A. § 4.71a, Diagnostic Code 5284 (2013), "other foot injuries" is essentially a "catch-all" provision intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Under this Diagnostic Code, moderate residuals of other foot injuries warrant a 10 percent rating, a 20 percent rating requires moderately severe residuals, and a 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See Id. 

However, the Board finds that the Veteran's right and left foot plantar fasciitis with associated pes planus are adequately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  As stated above, Diagnostic Code 5276 rates pes planus on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  As such, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate in this case where the Veteran's symptoms are adequately addressed under Diagnostic Code 5276, which specifically considers symptoms such as pain, pronation, tenderness, pain on palpitation, inward bowing of his Achilles tendon, pronation of gait, and foot spasms.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  Here, the rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that either disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

Thus, the Board finds that referral for extraschedular consideration is not warranted.  The symptoms of the Veteran's service-connected right and left plantar fasciitis with associated pes planus are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

The Veteran's symptoms such as pain, pronation, tenderness and pain on palpitation, inward bowing of his Achilles tendon, marked pronation, inward displacement, and foot spasms are addressed by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013) are not met.  

Consequently, the Board finds that the available schedular evaluations are adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

For the period prior to June 6, 2006, a rating in excess of 10 percent, for the Veteran's right and left plantar fasciitis with associated pes planus, is denied.  

From June 6, 2006 to March 18, 2013, exclusive of the Veteran's TTR from August 25, 2009 through September 30, 2009 following right foot surgery and from October 30, 2009 through November 30, 2009 following left foot surgery, a rating in excess of 20 percent, for right and left plantar fasciitis with associated pes planus, is denied.

Beginning March 18, 2013, a 50 percent rating for bilateral plantar fasciitis with associated pes planus is granted.  


REMAND

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of unemployability has been raised by the record and a TDIU claim has been recognized as part and parcel of the increased rating appeals and is before the Board.  In November 2006, the Veteran filed a formal claim for TDIU.  In a November 2008 correspondence, the Veteran withdrew that claim.  Nonetheless, the evidence of record suggests that the Veteran may be unable to obtain or maintain substantially gainful employment, consistent with his education and training, due to his right and left plantar fasciitis with associated pes planus.  Specifically, SSA records indicate that the Veteran had severe impairments due in part to his plantar fasciitis and was found disabled with a secondary diagnosis of disorders of the muscles, ligaments, and fascia.  Furthermore, the evidence of record indicates that the Veteran's plantar fasciitis with associated pes planus severely restricts his ability to stand and walk.  With regard to education, the Veteran's withdrawn TDIU application indicated that he had a high school education and no other education or training.  Accordingly, the Board finds that a TDIU claim is reasonably raised by the record and that further development is warranted prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

2.  The Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including right and left foot plantar fasciitis with associated pes planus, and right and left plantar fasciitis, surgical scar associated with plantar fasciitis, right and left foot) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

3.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

4.  Finally, after any other development the AOJ should deem necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


